DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed June 27, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-4 and 6-11 are allowable over the references of record for at least the following reasons:
	Claim 1:  the plurality of blade elements includes a first blade element that is arranged on a front edge side in the rotation direction of the blade, and a second blade element that is arranged to be adjacent to the first blade element on a rear edge side in the rotation direction of the blade . . . a first opening, which passes through the blade surface part from a negative pressure side toward the positive pressure side, is provided between the first blade element and the second blade element on the blade surface part.  
	Claim 10:  the blade elements include a first blade element, which is arranged on a front edge side in the rotation direction of the blade, and a second blade element, which is arranged to be adjacent to the first blade element on a rear edge side in the rotation direction of the blade, and a first opening, which passes through the blade surface part from the negative pressure side toward a positive pressure side, is provided between the first blade element and the second blade element on the blade surface part.  
	The Hamada reference is the closest prior art.  The Hamada reference fails to each all of the features of the independent claims.  Furthermore, none of the located references teach or suggest the features of the independent claims that are not disclosed by the Hamada reference.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747